Citation Nr: 1127275	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service head injury, to include a headache disorder, to also include as secondary to exposure to ionizing radiation and chemicals during military service.

2.  Entitlement to service connection for memory loss, to include as secondary to the claimed in-service head injury and exposure to ionizing radiation and chemicals during military service.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958 and from July 1958 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for residuals of an in-service head injury, to include a headache disorder, and memory loss.  The Veteran timely appealed those issues.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2009.  At that time, a previously denied claim of service connection for a vision disability was reopened and the matter was then denied on the merits.  The March 2009 decision also denied service connection for memory loss and for an in-service head injury, to include a headache disorder.  The Veteran timely appealed those issues to the Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the denial of the Veteran's memory loss and head injury, to include a headache disorder, claims and remanded those issues back to the Board for further development.  The Court affirmed the Board's denial of the Veteran's vision disability.  Thus, the Board will no longer address the vision disability claim at this time as it is considered final.

When the appeal was last before the Board in March 2009, claims of service connection for a disability of the gums, a psychiatric disability, a right hand disorder, a skin disorder of the hands, a fungal infection/frostbite, and diffuse atrophy were remanded.  Those claims have not yet been readjudicated and re-certified to the Board at this time.  Therefore, they will not be addressed in the instant decision.  

This case has been returned to the Board at this time in compliance with the November 2010 Court memorandum decision which vacated the Board decision as to the memory loss and head injury claims.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 Court memorandum decision, the Court noted that the June 2008 VA examiner's opinion as to whether the Veteran's residuals of a head injury, to include a headache disorder, and memory loss was due to military service was speculative.  It further noted that in this case the examination was inadequate for this reason.  While the Board is permitted to rely on an examiner's statement that it would be speculative to offer an opinion, this is only permissible when the examiner explains the basis for concluding that it would be speculative to respond.  In this case, the examiner did not explain his reasons for declining to offer an opinion.  For example, it is unclear whether an answer would be speculative due to the limits of medical science or, whether additional information might enable an opinion to be offered with greater certainty.  

In sum, then, the Board was found to have erred in failing to find the June 2008 VA examination inadequate.  

In light of the Board's duty to make sure that a VA examination is adequate for rating purposes, a remand in this case is necessary in order for a new VA examination to be afforded to the Veteran so that his claims may be adequately addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, the Board notes that the Veteran was last sent notice as to these two issues in December 2003 and January 2004 letters, prior to the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, as the Board is remanding the above issues, new letters which adequately fulfill VA's duty to assist should be provided to the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006) (issuance of proper notice and readjudication of the issue will cure any timing defects under the Veterans Claims Assistance Active service (VCAA)).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for an in-service head injury, to include a headache disorder, and memory loss, to include as secondary to the claimed head injury, and both to include as secondary to exposure to ionizing radiation and chemicals during service.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the El Paso, Texas, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his memory loss or head injury, to include a headache disorder.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Once the above development is completed to the extent possible, schedule the Veteran for a VA traumatic brain injury (TBI) and neurological examination with an appropriate examiner in order to determine whether the claimed residuals of an in-service head injury and memory loss are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all TBI and other neurological disorders found, including memory loss and a headache disorder.  The examiner should then opine whether such TBI residuals, memory loss, or headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include falls in 1968 and October 1970 during service in Alaska and at Fort Bliss, respectively.  If a TBI is deemed to have resulted from service, the examiner should expressly note all current symptoms attributable to the TBI.  If any particular symptom, such as headaches or memory loss, is not deemed to be the result of the TBI, the examiner should so state and should provide a rationale for such conclusion.

The VA examiner should also discuss whether the Veteran's claimed headache disorder or memory loss is related to any ionizing radiation exposure or chemical exposure during service from caring for Nike-Hercules warheads, as the Veteran contends.

If a headache disorder but not memory loss is found to relate to in-service exposure to ionizing radiation or chemicals (or any other non-TBI cause), then the examiner should state whether it is at least as likely as not that a memory disorder is proximately due to or aggravated (made permanently worse beyond the natural progression of the disorder) by the headaches.  If aggravation is found, the baseline level of disability prior to the aggravation should be noted, to the extent possible.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Regarding the headache and memory loss disorders, the examiner should also discuss the Veteran's inconsistent historical accounts of the onset of those disorders, particularly in his October 2004 statement (noting onset 3-4 years prior to that time) and in his June 2008 VA examination (headaches and memory loss began during service).

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for an in-service head injury, to include a headache disorder, and memory loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


